DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/021205 filed 6/1/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-115339 filed 6/12/2017, which papers have been placed of record in the file.  
Claims 1-12 are pending. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2016/0304762). 
	Regarding claim 1: Yoshihara is directed to a thermoplastic resin (A) comprising in its main chain structure a unit (i) in an amount of 40-60 mol%, a unit (iii) in an amount of 5-40 mol% and a unit (iv) in an amount of 5-40 mol%, which is a total amount of the unit (i) the unit (iii) and unit (iv),
	the unit (i) having a biphenyl group and being represented by the following general formula (1):
	
    PNG
    media_image1.png
    208
    637
    media_image1.png
    Greyscale

	the unit (iii) being represented by the following formula (3)
	-CO-R1-CO- …general formula (3)
	where R1 represents a divalent linear substituent which has 2-18 atoms in its main chain and may contain a branch (see “unit (B)” [0025]-[0026]). 
	the unit (iv) being represented by the following general (4) 
	-CO-R2-CO- … general formula (4)
	where R2 is a divalent linear substituent which has in its main chain 4-20 carbon atoms, different in number of atoms in the main chain of R1, and which may contain a branch, and R2 is larger in number of atoms in the main chain than R1 (see “unit (C)” ([0027]-[0028] [0068]-[0069]). 
	A unit (ii) includes other monomers including monomers that are within the scope of general formula (2). Specifically, an extra monomer of 4,4'-dihydroxybiphenyl is disclosed which can include alkyl substituents ([0074]) (equivalent to unit (ii) having a substituted biphenyl group being represented by formula (2)). While an amount of the extra monomer is not mentioned, an amount of 5-40 mol% is well within the scope of Yoshida. For instance, a thermoplastic resin comprising 55 mol% (i), 15 mol% (ii), 15 mol% (iii) and 15 mol% (iv) is squarely within the ranges taught by both the present invention as well as Yoshihara. Further, while Yoshida discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds"); In re Susi, 440 F.2d 442, 445, 169 USPQ 423, 425, 58 CCPA 1074 (1971) (obviousness rejection affirmed where the disclosure of the prior art was "huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives"). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected a thermoplastic resin (A) comprising a unit (ii) in an amount of 5 mol% to 40 mol%. 
	Regarding claim 4: A number obtained by subtracting the number of atoms in the main chain of the unit (iii) from the number of carbon atoms of unit (iv) is not less than 4 and not more than 15. Specifically, n - m ≥ 4 wherein R1 represents carbon atoms m and R2 represents the carbon atoms n, wherein R2 is selected from at most –(CH2)18-, i.e. n is at most 18, and therefore n-m is at most 14. 
	Regarding claim 5: A thermoplastic resin composition comprising a thermoplastic resin (A) and an inorganic filler is disclosed. See abstract.
	Regarding claim 6: Inorganic fillers are selected from the group boron nitride,
aluminum nitride, silicon nitride, aluminum oxide, magnesium oxide, aluminum hydroxide, magnesium hydroxide, and diamond ([0036]).
	Regarding claim 7: Inorganic fillers are selected from the group boron nitride,
aluminum nitride, silicon nitride, aluminum oxide, magnesium oxide, aluminum hydroxide, magnesium hydroxide, and diamond ([0036]). A mixture of alumina (aluminum oxide) and boron nitride is not specifically disclosed, although a mixture of alumina and boron nitride is disclosed from a short list of options. While Yoshida discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds"); In re Susi, 440 F.2d 442, 445, 169 USPQ 423, 425, 58 CCPA 1074 (1971) (obviousness rejection affirmed where the disclosure of the prior art was "huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives"). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected a mixture of alumina (aluminum oxide) and boron nitride. 
	Regarding claim 8: The inorganic filler is one or more electrically- conductive highly thermally conductive inorganic compounds selected from the group consisting of graphite, a carbon nanotube, electrically-conductive metal powder, soft magnetism ferrite, carbon fiber, electrically-conductive metal fiber, and zinc oxide ([0037]).
	Regarding claim 9: A thermally conductive sheet comprising a thermoplastic resin (A) and an inorganic filler is disclosed ([0110]).
	Regarding claim 10: Inorganic fillers are selected from the group boron nitride,
aluminum nitride, silicon nitride, aluminum oxide, magnesium oxide, aluminum hydroxide, magnesium hydroxide, and diamond ([0036]).
	Regarding claim 11: Inorganic fillers are selected from the group boron nitride,
aluminum nitride, silicon nitride, aluminum oxide, magnesium oxide, aluminum hydroxide, magnesium hydroxide, and diamond ([0036]). A mixture of alumina (aluminum oxide) and boron nitride is not specifically disclosed, although a mixture of alumina and boron nitride is disclosed from a short list of options. While Yoshida discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds"); In re Susi, 440 F.2d 442, 445, 169 USPQ 423, 425, 58 CCPA 1074 (1971) (obviousness rejection affirmed where the disclosure of the prior art was "huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives"). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected a mixture of alumina (aluminum oxide) and boron nitride. 
	Regarding claim 12: The inorganic filler is one or more electrically- conductive highly thermally conductive inorganic compounds selected from the group consisting of graphite, a carbon nanotube, electrically-conductive metal powder, soft magnetism ferrite, carbon fiber, electrically-conductive metal fiber, and zinc oxide ([0037]).
	 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 1 above, and further in view of Tokuoka et al. (WO 2011/118845).
	Regarding claims 2-3: Yoshihara doesn’t specify the monomers of claims 2 or 3, although discloses alkyl substituted 4,4'-dihydroxybiphenyl. 
Tokuoka is directed to polyester films that are easily melt cast and have small coefficient of linear thermal expansion. Suitable alkyl substituted bisphenol monomers of 4,4'-dihydroxybiphenyl include formula 2-1 
    PNG
    media_image2.png
    155
    347
    media_image2.png
    Greyscale
(p. 14 Tokuoka) and monomer 
    PNG
    media_image3.png
    99
    206
    media_image3.png
    Greyscale
 (P-8 p. 30 Tokuoka). One skilled in the art would have been motivated to have selected the monomer of claims 2 or 3 as the alkyl substituted 4,4'-dihydroxybiphenyl monomer of choice in Yoshihara to produce films that easily melt cast and have small coefficient of linear thermal expansion. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a substituted biphenyl group of claims 2-3. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764